421 F.2d 847
Manuel LANDAZURI-ESPINOZA, Appellant,v.UNITED STATES of America, Appellee.
No. 24426.
United States Court of Appeals, Ninth Circuit.
Jan. 23, 1970.

Philip N. Andreen (argued), Federal Defenders, San Diego, Cal., for appellant.
Joseph A. Milchen (argued), Asst. U.S. Atty., Edwin L. Miller, U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and BYRNE,* District judge.
PER CURIAM:


1
After hearing oral argument and the concession of counsel for the appellant that reasonable force was used to detain appellant at the border, and considering the briefs on file herein, and the documentary evidence, now upon due consideration, it is the order of this court that appellant's conviction on charges of smuggling 270 pounds of marijuana into the United States be, and the same is,


2
Affirmed.



*
 Hon.  William M. Byrne, Senior Judge, U.S. District Court for the Central District of California, sitting by designation